Vinje, C. J.
Some argument was made to the effect that it was by no means clear that the language used by the defendant related to the gist of the charge in the criminal complaint and that it could not be said that he charged her with being a sport. For the purposes of the case we shall assume that defendant’s language did relate to such charge. This raises the question whether or not charging an unmarried woman with being a sport charges her with having had unlawful sexual intercourse or of being a prostitute. The trial court came to the conclusion that it did not, arid we concur in such conclusion. No dictionary that we have access to, and we have examined Murray’s, the Century, the International, and the Standard, gives the word any such significance. In Murray, vol. 9, part 1, page 665, the definition “amorous dalliance or intercourse” is given, but it is marked obsolete. No attempt will here be made to give the dictionary definitions of the word “sport” because in Murray they cover seven closely-printed columns. That in a certain locality among a certain class of persons the word may have the significance alleged is possible. But the word does not have that meaning generally. On the other hand *238it may have laudable significance, especially when preceded by the word good or real. The law is slow to attach a fugitive or local meaning to words in slander actions. Thus our court has held that the word “bitch” applied to a woman does not mean that she has been guilty of sexual intercourse. K- v. H-, 20 Wis. 239; Robertson v. Edelstein, 104 Wis. 440, 80 N. W. 724. And in the latter case it was held that local usage could not be invoked to extend its ordinary meaning. The cases of Hanson v. Feuling, 160 Wis. 511, 152 N. W. 287, and M- v. J-, 164 Wis. 39, 159 N. W. 551, relied upon by appellant, are easily distinguishable and do not control this case.
By the Court. — Order affirmed.